Citation Nr: 0838467	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for glaucoma. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel







INTRODUCTION

The veteran had active military service from January 1977 to 
April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A careful review of the veteran's service medical records 
revealed that she was glaucoma suspect during service and she 
additionally had intraocular pressure and ocular 
hypertension.  At the veteran's December 2003 VA examination 
the examiner stated that glaucoma was not underlying and not 
found on examination.  However, the veteran's private 
treatment records showed that she was diagnosed with glaucoma 
in 2004. 

Therefore, the RO should arrange for the veteran to have a VA 
examination to ascertain the nature and etiology of the 
veteran's glaucoma, to include if the veteran's has a current 
diagnosis that is related to her in-service eye problems.  

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that she provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that she 
may submit evidence to support his 
claims.  

The RO's letter should invite the veteran 
to furnish all evidence in her 
possession, and identify what evidence is 
ultimately her responsibility to obtain.  
The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
glaucoma.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether the 
veteran has a current diagnosis of 
glaucoma and if so is it at least as 
likely as not related to her eye issues 
during service.  The examiner should set 
forth all examination findings, along 
with the complete rationale for all 
conclusions reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and her representative with a Statement 
of the Case (SSOC) and afford them with 
an appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




